Citation Nr: 1820939	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral foot disorder.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 2003 to December 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A January 2010 rating decision denied service connection for back pain and bilateral knee pain.  Although the Veteran perfected an appeal of this denial, these claims were subsequently granted in a February 2018 rating decision.  Therefore, the issues of entitlement to service connection for back pain and entitlement to service connection for bilateral knee pain are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

On his September 2011 VA Form 9, the Veteran indicated he did not wish to have a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his bilateral foot condition was caused by in-service activity, to include airborne operations, ruck marches, and parachute jumps.  The Veteran received an examination in February 2018, at which time the examiner opined that the Veteran's bilateral metatarsalgia is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion only cites the lack of continuity of care from 2008 to the present and does not address other pertinent evidence of record, to include: a March 2008 in-service examination shows a foot contusion following a road march, a December 2009 VA examination report (completed approximately one year after service) showing the Veteran's report of bilateral foot pain with a diagnosis of bilateral foot strain and pes planus; and the Veteran's competent assertions of having experienced bilateral foot symptomatology since and his contentions that his foot disorder is due to airborne operations, ruck marches, and parachute jumps.  In light of this, a new opinion is needed.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, dated from May 2010 forward.

2.  Arrange for a new medical opinion regarding the nature and etiology of the Veteran's bilateral foot condition.  The Board leaves it to the discretion of the examiner to determine whether a physical examination is required.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral foot condition had its clinical onset during active service or is related to any incident of service, to include airborne operations, ruck marches, and parachute jumps.
In providing this opinion, the examiner should acknowledge the following:

* The Veteran's assertion that he had foot pain that started during service in 2005; 

* The March 2008 in-service examination showing the Veteran's report of foot symptoms with a foot contusion following a road march; a

* The December 2009 examination (approximately one year after service) showing the Veteran's report of bilateral foot pain and diagnoses of bilateral foot strain and pes planus; and

* The Veteran's assertion of experiencing continuous foot symptoms since service.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.  If the examiner determines that any opinion cannot be provided, he/she must explain why this is so.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

